Ml'it
                                 ELECTRONIC RECORD




COA # 14-13-00742-CR                                  OFFENSE: Aggravated Assault


STYLE: Kirby Hall a/k/a Kendell Davis v The State of Texas                COUNTY: Harris

COA DISPOSITION: Affirmed                             TRIAL COURT: 228th District Court

DATE: November 13. 2014      Publish: No               TC CASE #:1394653




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Kirby Hall a/k/a Kendell Davis v The State of Texas

CCA#

         ArPfLLAMr^S
FOR DISCRETIONARY REVIEW IN CCA IS:
                                      Petition       CCA Disposition:
                                                     DATE:
                                                                          mi*IH
                                                    JUDGE:_

DATE:        t?^ljLS/?t??J~                         SIGNED:.                      PC:

JUDGE:          £i    ^u^^-                          PUBLISH:                     DNP:




                                                                                           MOTION FOR


                                                             FOR REHEARING IN CCA IS:


                                                             JUDGE:


                                                                                 ELECTRONIC RECORD